The opinion of the court was delivered by
Royce, J.
It is unnecessary, upon this occasion, to decide whether the action on book will lie to correct errors and mistakes in the settlement of accounts. It was once well understood that it would not; but that a special action was necessary, pointing out the error or .mistake. And such would still seem to be the law in Connecticut, from whence our book action was derived. But it was decided, in Austin v. Berry & Meigs, that articles omitted by mistake, in settlement, might afterwards be recovered for in this form of action. And in later cases the same remedy has been extended to articles, not adjudicated in a former action, on book, although previously delivered.
In the present case, we discover an objection to the plaintiff’s right of recovery, which does not depend upon the question as to the proper form of action. As the partner-nership concerns were finally closed, there was not, strictly, a settlement of partnership accounts, but a sale of the effects to one partner. And the substance of the plaintiff’s complaint is, that, in consequence of certain errors and mistakes in the estimate then made of the means and liabilities of the partnership, he was induced to pay the defendant too much for his interest. The object is, not to disturb the purchase, but to recover back part of the consideration paid. The inventory and other estimates were, doubtless, a guide to the parties in making their respective offers to sell or purchase ; but the sum finally offered by the plaintiff, and accepted by the defendant, was considerably less than the apparent moiety of the clear partnership fund, and the defendant sold his interest without any idea of future liability. Under these circumstances, we are not at liberty to assume, that he would have consented to take the amount to which the plaintiff now seeks to reduce him. Had he known the errors, perhaps he would have insisted on a smaller deduction, or have withdrawn his propositions entirely. In short, we think that whilst the sale remains in force, for the plaintiff’s benefit, lje cannot be permitted, in this collateral man*195ner, to vary and lessen the consideration on which it was made.
Judgment of county court affirmed.